ORIOIt'|AI.
       lln f0,llt @nf te! $ltuttr                 t ourt of fpf ersl @tsims
                                            No. l4-362 C

This Opinion Will Not Be Published in the U,S, Court of Federal Claims Reporter Because             It
                      Does Not Add Significantly to the Body of Law.

                                       (Fited: May 8,2014)
                                                                                    FILED
 JARVIS SIM WOLFE,
                                                                                   MAY 8     2014
                         Plaintiff,
                                                                                 U.S. COURT OF
                                                                                FEDGRALCI.AF

 I'HE LINITED STA'I'ES,

                         Defendant.




                                      OPINION and ORDER


        On  April 24,2014, plaintiff, Jarvis Sim Wolfe, filed a complaint in which he asked this
court to review a complaint that plaintiff allegedly has pending before the Mississippi Commission
of Judicial Performancc. The latter complaint appears to address various matters involving the
handling of plaintiff s criminal case bythe Mississippi state courts. No further reliefis requested.

         This court is solemnly obliged, on its own accord, to address obvious questions conceming
its subject matter jurisdiction. See Mitchell v. Maurer,293 U.S. 237,244 (1934). This court
recognizes that plaintiff is acling pro se before this court, and thus the court will hold the form of
plaintifl's submissions to a less stringent standard than those drafted by an attorney. See Reed v.
United States,23 Cl.Ct.517,521 (1991) (citing Estelle v. Gamble,429 U.S. 97 (1976)). Having
reviewed plaintifls complaint, this court is certain that it lacks jurisdiction to consider the claim
that plaintiff raises.

        With very limited exceptions, the jurisdictional statutes governing the United States Court
ol'Federal CIaims grant authority to the court only to issue judgments for money against the United
Slates and then, only when they are grounded in a contract, a money-mandating statute, or the
lakings clause of the Fillh Amendment. See United States v. Testan,424 U.5.392,397 -98
(1976);28 U,S.C. $ 1491. This court lacks jurisdiction to entertain general civil rights claims that
are not based upon an appropriate money-mandating provision. See, e.g., Sanders v. United
Stares,34 Fcd. Cl. 75, 80 (1995), afi'd,104 F.3d 376 (Fed. Cir. 1996), cert. denied,522 U.S. 831
(1997); Martinez v. IJnited States,26 Cl. Ct. 1471,1476 (1992), aff'd,1.1F.3d 1069 (Fed. Cir.
I 993). It also does not have jurisdiction to review decisions rendered by state courts. See Potter
v. Unired States,108 Fed. Cl. 544,547-48 (2013); Hernandez v. United States, 96 Fed. Cl. 195,
203 (2010). Nor does it otherwise hear claims involving state officials. See 28 U.S.C. $1491;
Shew/blt v. United States,104 F.3d 1333, 1337-38 (Fed. Cir. 1997); Harrison v. United Stares,
2014 WL 1006181, at *1 (Fed. Cl. March 12,2014).

       Accordingly, the Clerk shall dismiss plaintilf s complaint for lack ofjurisdiction.

       IT IS SO ORDERXD.